Citation Nr: 0618118	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1952 
to October 1, 1956, and from October 25, 1956 to October 
1972.

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2006, it was remanded to the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO), for additional development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in January 
2006, and the case was returned to the Board.  It is now 
ready for further appellate review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Coronary artery disease was not shown in service, was not 
manifest to a compensable degree within the first post-
service year, and has not been shown by competent evidence to 
be related to service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, and may not be presumed to be related to 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for coronary 
artery disease.  He argues that he experienced multiple 
instances of chest pain during service and immediately 
following service, but that these records have not been 
found.  The veteran points out that his VA physician has 
recognized that his current coronary artery disease was first 
manifest in service.  He believes that service connection 
should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the legal and regulatory criteria and analyze the 
appellant's claim.

Veterans Claims Assistance Act 
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in June 2003, May 2004, April 2005, and 
May 2006, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

Further, the RO provided the veteran with copies of the May 
2000 rating decision, September 2002 statement of the case, 
February 2003 supplemental statement of the case, November 
2003 Board remand, October 2004 supplemental statement of the 
case, March 2005 Board remand, and February 2006 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The September 2002 statement of the case, October 
2004 supplemental statement of the case, and February 2006 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his claim 
and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Because the veteran's claim was first adjudicated 
prior to the enactment of the VCAA the VCAA notices provided 
to the veteran in June 2003, May 2004, April 2005, and May 
2006, were not given prior to the first AOJ adjudication.  
Notwithstanding, since that time, proper notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

The Board also notes that the May 2004 and April 2005 VCAA 
notices contained a specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1) (2005).  
Such notice to the veteran can be considered satisfactory 
since it properly conveyed to the veteran the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claim - that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, considerable and repeated 
efforts were made to obtain copies of the additional service 
medical records and VA post-service medical records that the 
veteran claims existed but had not been obtained, without 
success.  The Board finds that the RO undertook a reasonably 
exhaustive search for those records, and that any further 
efforts are not justified.  Notwithstanding, the Board finds 
that since some of these purported records were allegedly in 
the possession of a VA Medical Center (VAMC), this case could 
be analogous to the situation covered in the holding in 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991) regarding missing 
service medical records.  As such, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records (or in this case VAMC records) are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board will proceed in that manner.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

The Board notes that the RO afforded the veteran pertinent VA 
cardiac examinations in March 2000, June 2004, and January 
2006 for the specific purpose of determining the origin of 
the veteran's coronary artery disease, including whether it 
could be related to service on any basis.  Probative opinions 
were offered, and the rationales for the opinions were 
provided.  There is no indication that additional examination 
is necessary for the fair adjudication of the veteran's 
claim.  38 U.S.C.A. § 5103A.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal until 
correspondence was directed to him from the RO dated in May 
2006.  Regardless, as this decision results in the denial of 
the veteran's claim for entitlement to service connection, 
the question of whether the veteran has been properly 
notified as to the provisions regarding the degree of 
disability and the effective date of an award is rendered 
moot.  Accordingly, the Board will proceed with appellate 
review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests coronary artery disease to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The appellant is seeking service connection for coronary 
artery disease.  As noted above, he claims that his current 
disorder is related to chest pains that he experienced in 
service.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed coronary artery disease.  

First, it is noted that the claims file contains a report of 
an April 1999 VA hospital admission resulting in a final 
diagnosis of coronary artery disease with non-Q-wave 
myocardial infarction.  Further, following the March 2000, VA 
examination, the pertinent diagnosis was coronary artery 
disease, status post coronary artery bypass graft surgery in 
1999.  Finally, the VA medical reviews of the veteran's 
claims file in June 2004 and January 2006 resulted in the 
pertinent diagnosis of coronary artery disease.  The Hickson 
element (1) has therefore been satisfied as to the disability 
claimed.  

With respect to Hickson element (2), while there is one 
record in April 1972 of the veteran's complaints of severe 
chest pain in the service medical records, there are no 
records of the diagnosis of coronary artery disease or other 
cardiovascular disorder.  Following the April 1972 complaint, 
detailed follow-up examination and testing, including a 
normal electrocardiogram (EKG), resulted in the diagnosis of 
gastric distress.  Retirement examination showed normal 
cardiovascular findings.  Notwithstanding, the veteran is 
competent to report that he had chest pain in service because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Thus, for purposes of analysis, 
complaints of chest pain in service may be conceded.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service complaint of chest pain, and that he has a 
current diagnosis of coronary artery disease.  For purposes 
of analysis, Hickson elements (1) and (2) are, accordingly, 
met.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current 
coronary artery disease is related to a disease or injury 
that occurred in service, or that coronary artery disease was 
shown in the first post-service year.  If the preponderance 
of the evidence shows otherwise, the veteran's claim must be 
denied.  The Board has reviewed all of the evidence of 
record, and finds that the preponderance of that evidence is 
against the veteran's claim of entitlement to service 
connection for coronary artery disease.  

Preliminarily, with respect to whether a relationship can be 
established between the current coronary artery disease and 
service on a presumptive basis, it is initially noted that 
the only medical evidence available for the first post-
service year is the report of a March 1973 VA examination.  
In the context of that report, the examination of the 
veteran's cardiovascular system produced normal findings.  
The veteran's chest pains were deemed to have been 
"historical," with no objective findings.  Moreover, the 
initial medically documented coronary artery disease is shown 
in the April 1999 VA hospitalization report, over 26 years 
after service.  Given the absence of the documentation of 
coronary artery disease in the first post-service year, 
entitlement to service connection for coronary artery disease 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has current coronary 
artery disease that is related to service.  

The veteran himself has theorized that he has coronary artery 
disease that is directly related to in-service complaints of 
chest pain.  With respect to any medical conjectures that 
could be made on his part, however, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current coronary artery 
disease at issue is related to service, he is not qualified 
to render a medical opinion and his statements cannot serve 
as competent medical evidence of the etiology of that 
disorder.  

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence a medical opinion signed by the W.H.B., 
M.D., dated in October 1999, as well as a June 2001 medical 
statement from Dr. W.H.B.  In the October 1999 medical 
opinion, Dr. W.H.B., stated that the veteran's April 1999, 
coronary artery bypass was "a result of recurrent angina and 
possible non-Q wave myocardial infarction beginning in the 
1970's which was treated and evaluated initially in San 
Antonio at Lackland AFB."  In the June 2001 medical 
statement, Dr. W.H.B. wrote that in regards to his previous 
letter supporting the probability of the veteran's coronary 
artery disease having been present in 1972, "there was 
evidence to suggest that he may have had previous silent 
myocardial infarction since the beginning of the late 60's, 
perhaps 1966 based upon his previous data."  

Also in apparent support of the veteran's claim is the report 
of a March 2000 VA examination that revealed that the 
examiner had reviewed the veteran's claims folder as well as 
the October 1999 medical opinion written by Dr. W.H.B.  The 
March 2000 VA examiner stated that after reviewing the claims 
file, except for the one EKG and a mention of heart problems 
in the past, no other documentation was available for review.  
The examiner concluded that on this basis, he would follow 
Dr. W.H.B.'s impression that the veteran had had coronary 
artery disease in 1970, even though he did not have high 
blood pressure, but has had high risk of coronary artery 
disease due to smoking.  The examiner opined that this must 
have progressed in the course of 20 years culminating to 
severe coronary artery disease that necessitated coronary 
artery bypass graft surgery.  

First, while Dr. W.H.B.'s statements are probative of the 
question of etiology of the veteran's coronary artery 
disease, their probative value is weakened significantly due 
to the fact it was very clearly based upon the history 
provided by the veteran, himself.  Significantly, there is no 
indication that Dr. W.H.B. had the benefit of a review of the 
veteran's medical records in general, or his service medical 
records in particular.  More specifically, despite 
considerable efforts on the part of the RO, records referred 
to by Dr. W.H.B. of treatment of the veteran in the 1970's at 
Lackland AFB for recurrent angina have not been located.  
Moreover, there is no indication that Dr. W.H.B. knew of the 
veteran's normal cardiovascular examinations upon separation 
from service in 1972 or post-service in 1973.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, the appellant's unsupported history lessens the 
value of the medical opinion rendered because the opinion of 
Dr. W.H.B. was clearly based largely if not entirely on that 
history.  

It is also important to note the words used by Dr. W.H.B. in 
his opinion.  In supporting the probability of the 
relationship of the veteran's coronary artery disease to 
service, Dr. W.H.B. stated "there was evidence to suggest 
that he may have had previous silent myocardial infarction 
since the beginning of the late 60's, perhaps 1966 based upon 
his previous data (emphasis added)."  There is one critical 
flaw in the foregoing opinion.  The words are intrinsically 
speculative, as evidenced by the use of the phrases 
"evidence to suggest," and "may have had."  These phrases 
offer just as much doubt as support for the proposition of a 
relationship between the veteran's coronary artery disease 
and service.  [In Bloom v. West, 12 Vet. App. 185 (1999), the 
Court held that a physician's opinion that the veteran's time 
as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"].  The term 
"evidence to suggest" gives us only an appearance of truth 
or reason.  By definition, it only creates an environment for 
further examination.  

By the same token, it is clear that the conclusion reached by 
the VA examiner who examined the veteran in March 2000 was 
expressly based upon the foregoing conclusions reached by Dr. 
W.H.B.  Granted, the VA examiner in March 2000 had the 
benefit of the review of the claims file and the examination 
of the veteran, but then he simply deferred to Dr. W.H.B.'s 
impression that the veteran had had coronary artery disease 
in 1970.  Oddly enough, this conclusion seemed to the 
examiner to be contradictory to the record since the examiner 
stated that it was made even though the veteran did not have 
high blood pressure, but has had high risk of coronary artery 
disease due to smoking.  Essentially, because of the 
wholesale adoption of the flawed opinion of Dr. W.H.B., the 
probative value of the opinion reached by the March 2000 VA 
examiner is equally diluted.  

Although the statements of Dr. W.H.B. and the March 2000 VA 
examiner bring into focus the possibility of a relationship 
between the veteran's coronary artery disease and service, 
they cannot be deemed dispositive, or even highly supportive.  
The Board finds these opinions to be speculative at best.  
These opinions are therefore of limited probative value.  It 
is important to note that an attempt was made by the RO in 
September 2004 to ask Dr. W.H.B. to clarify the basis for his 
opinions, but he was no longer employed by VA, and did not 
otherwise offer a clarifying opinion.

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of a June 2004 VA medical chart 
review, and a January 2006 medical chart review.  Following a 
complete review of the veteran's claims file, and a detailed 
outline of the medical evidence contained in that file, the 
VA cardiologist who conducted the June 2004 VA medical chart 
review concluded that there were no records to confirm that 
the veteran had heart disease, and specifically coronary 
heart disease, dating back to the 1970's, or that he had 
multiple heart attacks since that time.  The examiner stated 
that the information would indicate that the veteran's 
coronary events occurred status-post service discharge.  

By the same token, the VA cardiologist (the Acting Chief of 
Cardiology at the VA Medical Center) who conducted, and set 
out in writing the very thorough January 2006 medical chart 
review, concluded that there was less than a 20 percent 
probability that the veteran had any coronary artery disease 
while he was on active duty.  It was further concluded that 
upon review of the claim, there was no documentation to 
support that the veteran's coronary artery disease was 
related to his health while he was on active duty in the 
United States Air Force.  In the body of the January 2006 
report, the Acting Chief of Cardiology stated that there was 
found no electrocardiogram prior to 1994, and that a March 
1994 VA electrocardiogram was interpreted as normal by a VA 
staff cardiologist who was Board certified.  It was further 
noted that a November 1998 VA electrocardiogram was also 
interpreted as normal by another VA staff cardiologist.  The 
Acting Chief further explained that there could be found no 
evidence of any kind that there was any documented coronary 
artery disease prior to April 1999, when the veteran had his 
myocardial infarction.  It was noted that at that time, the 
veteran had several risk factors, including his gender, his 
age, his hypertension, his type 2 diabetes mellitus, and the 
fact that he had been a 1 to 2 pack per day smoker for at 
least 25 years.  Finally, the Acting Chief of Cardiology 
commented upon the opinions of Dr. W.H.B. by stating that a 
review of the claims file and available VA records failed to 
disclose any entry by Dr. W.H.B. in the veteran's chart, 
"either a progress note, a consultation, nor an 
interpretation of an examination such as an echocardiogram, 
electrocardiogram, or other such tests."  

These latter medical chart reviews, in particular, the review 
conducted in January 2006 by the Acting Chief of Cardiology 
at the VA Medical Center, are deemed more probative than the 
medical opinions of Dr. W.H.B. and the March 2000 VA examiner 
because the former's conclusions were based exclusively upon 
the record and not upon the veteran's recollections.  It is 
significant to this discussion that the medical chart reviews 
noted herein were accomplished by physicians trained in the 
diagnosis and treatment of coronary artery disease, included 
a thorough historical review, and provided sound reasons for 
the opinions reached based upon the veteran's documented 
medical history and reference to diagnostic medical tests.  
This foundation is clearly distinguished from the earlier 
opinions supporting the veteran's claim in terms of probative 
value.  The VA medical chart reviews are highly probative 
while the supporting statements' value are grossly diminished 
by the fact that they were based upon the veteran's lay 
reports of history and mostly speculative in nature.  

The Board notes with interest that the examiner who conducted 
the January 2006 VA medical chart review did recognize the 
supporting opinions of Dr. W.H.B., but found no basis upon 
which Dr. W.H.B. was able to arrive at the conclusions that 
he had reached.  The Board must also take cognizance of the 
fact that W.H.B.'s primary thesis was founded upon the 
existence of coronary artery disease and possible silent 
myocardial infarctions as early as the 1960's, yet there is 
no documentation of this in the claims folder; to the 
contrary, cardiovascular examination in 1972 and 1973 
produced normal findings.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's coronary 
artery disease was incurred during service, to include on a 
presumptive basis.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply since there is no approximate balance of the evidence 
for and against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection coronary artery disease is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


